 INTERSTATESMELTINGAND REFINING CO.219pressmethod for obtaining reproduction proofs.The record indi-cates that this method, which enjoyed more extensive use in the past,is less efficient and more expensive than the proof press method.F. Conclusions as to the merits of the disputeOn the basis of the whole record, and on appraisal of the relevantconsiderations, including the fact that the disputed work has beenperformed by members of the IPP for the past 35 years without ob-jection by the ITU 4 and the fact that the skills most significant inconnection with the pulling of reproduction proofs are, as the ITUdoes not dispute, commonly associated with pressmen rather thantypographers, we shall determine the existing jurisdictional disputeby deciding that the pressmen rather than the typographers are en-titled to the work of pulling reproduction proofs by the proof pressmethod.The evidence on the record that some employers in the areautilize the services of typographers to perform this work does not, inour view, overcome the factors set forth above militating in favor ofassigning the disputed work to the pressmen.We shall, therefore,assign the disputed work to the pressmen.Our present determina-tion is limited to the particular controversy which gave rise to thisproceeding. In making this determination, we are assigning the dis-puted work to pressmen employees represented by the IPP, but notto IPP or its members.DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in this case,the Board makes the following Determination of Dispute pursuant toSection 10(k) of the Act :Pressmen currently represented by the St. Paul Printing Pressmenand Assistants' Union, No. 29, are entitled to perform the work ofpulling reproduction proofs by the proof press method for the WebbPublishing Company.&We find it difficult to accept the ITU's contention that its long period of acquiescencein this practice is attributable to the fact that it was unaware that IPP members wereperforming the work.Interstate Smelting and Refining Co.andInternational Moldersand Allied Workers Union,AFL-CIO.Case No. 13-CA-5803.August 6, 1964DECISION AND ORDEROn April 13, 1964, Trial Examiner George L. Powell issued his De-cision inthe above-entitled proceeding, finding that the Respondent148 NLRB No. 24. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Decision.There-after, the Respondent filed exceptions to the Decision and a support-ing brief, and the General Counsel filed a brief in answer to theexceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications :1.We find it unnecessary to decide whether Vice President Roths-child's testimony as to his conversation with employee J. C. Johnsonabout union authorization cards on approximately July 30, 1963, con-tained a threat of reprisal or force or promise of benefit.As the TrialExaminer's other findings of Section 8(a) (1) violations are in ouropinion clearly established, the additional finding to that effect, ifmade, would be merely cumulative.2.For the reasons set forth in the Trial Examiner's Decision, weagree that a majority of Respondent's employees in an appropriateunit had signed valid union authorization cards effectively designat-ing the Union as their bargaining agent before Respondent receivedthe Union's request for recognition on July 25, 1963.However, incomputing the majority, we do not include the authorization cards ofemployees Gus Smith and Martin Sanders in the Union's majority,since we find it unnecessary to decide whether, as contended by Re-spondent, these two cards are invalid as a result of alleged misrepre-sentations made to induce their execution.We note that the Unionobtained cards from a total of 16 employees in the 22-man unit, andthat there is no evidence that any of them, other than Smith andSanders, was induced to sign the cards by the alleged misrepresenta-tions.As 13 of the other employees had already signed cards whenthe Union wrote Respondent on July 24, claiming a majority and re-questing recognition, the Union had a clear majority on that date andthereafter, even without the cards of Gus Smith and Martin Sanders.'3.We adopt the Trial Examiner's findings and conclusions thatRespondent refused to recognize and bargain with the Union in vio-lation of Section 8 (a) (5) of the Act, with the following qualification :1Fred Snow, Harold Snow and TomSnowd/b/a Snow&Song,134 NLRB 709, enfd.308 F.2d 687(C.A. 9). INTERSTATE SMELTING AND REFINING CO.221The Trial Examiner concluded, and we agree, that Respondent'srefusal to recognize the Union and its insistence on a Board-conductedelection were not based on a reasonable doubt either as to the Union'smajority status or the appropriateness of the proposed unit, nor moti-vated by a bona fide desire to have the Union establish its representa-tive status in a Board election.'We note that Respondent told theunion officials that it did not doubt the authenticity of the authoriza-tion cards establishing the Union's majority and never raised thequestion of the Union's representative status in any manner.More-over, the true purpose of Respondent's conduct is clearly revealed inits unlawful course of conduct from the time it first learned the Unionwas organizing its employees until its insistence on a Board election.As set forth in the Trial Examiner's Decision, during the interimRespondent coercively interrogated employees about their union andorganizational activity, and that of other employees, and both threat-ened to cancel and promised to increase benefits to discourage unionactivity.Respondent also discriminated against employees becauseof their union activity by,inter aiia,transferring two employees to amore onerous shift because they had led the union organizationalcampaign.The foregoing conduct plainly shows a fixed intent toavoid dealing with the Union and to undermine its representativestatus, in violation of Section 8(a) (5) of the Act.' In the light ofthese circumstances, we find it unnecessary to consider in this casewhether, in the absence of bad faith, an employer would have an un-qualified right to demand an election in response to a union's bargain-ing demand, and accordingly we do not itidopt the Trial Examiner'sstatement to that effect.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatRespondent, Interstate Smelting and Refining Co., its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Coercively interrogating its employees concerning their unionactivities, promising.them benefits to discourage their union activities,and threatening to cancel benefits to discourage their union activities.(b)Transferring employees from one shift to another for the pur-poseof discouraging union membership or activities.2Joy Silk Mills,Inc,85 NLRB 1263,enfd. 185 F.2d 732(C.A.D.C.),cert. denied 341U.S. 914;Mitchell Concrete Products Co., Inc.,137 NLRB 504,505-506;Tinley ParkDairy Co, d/b/a Country Lane Food Store,142 NLRB 683, 686-687;Bernet Foam Prod-ucts Co,Inc,146 NLRB 1277. .(Member Leedom dissenting on other grounds.)2Cf.Fred Snow,Harold Snow and Tom Snow d/b/a Snow & Sons,supra; Bernet FoamProducts Co., Inc., supra;N.L.R.B. v. George Groh & Sons,329 F. 2d 265(C.A. 10). 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Refusing to bargain collectively with respect to rates of pay,wages, hours, and other terms and conditions of employment withInternational Molders and Allied Workers Union, AFL-CIO, as theexclusive representative of its employees in the following unit:All production and maintenance employees at the Respondent'sChicago, Illinois, plant, exclusive of all office clerical and plantclerical employees, guards, professional and technical employees,and all supervisors as defined in the Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist the above-named Union, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from engaging in such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as authorized in Section 8(a) (3)of the Act, as amended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to transfer immediately employees George Chandler andJohn Spraggins, Jr., from the night shift to the day shift and thesecond shift, respectively, and offer to transfer immediately employeesForee Amos and Albert Humphreys from the second shift and theday shift, respectively, to the night shift, if any of the four have notalready been so transferred or offered such a transfer.(b)Make whole employees Foree Amos and Albert Humphreys forany loss of earnings suffered by reason of the discrimination againstthem, by payment to each of a sum of money equal to the differencebetween the amount which each would normally have earned as wagesif employed on the night shift during the period from about July 26,1963, to the date of retransfer or the offer of retransfer, and theamount of their actual net earnings during such period, with backpayand interest thereon computed in the manner prescribed in F. W.Wool-worth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.(c)Upon request, bargain collectively with International Moldersand Allied Workers Union, AFL-CIO, as the exclusive representativeof the employees in the aforesaid appropriate unit, with respect torates of pay, wages, hours, and other terms and conditions of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement. INTERSTATE SMELTING AND REFINING CO.223(d)Preserve and, upon request, make available to the Board orits agents, for examination or copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue tinder the terms of this Order.(e)Post at its plant in Chicago, Illinois, copies of the attachednotice marked "Appendix.'" Copies of said notice, to be furnishedby the Regional Director for Region 13, shall, after being duly signedby the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60 consecutive.days thereafter, in conspicuous places, including all places wherenotice to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 13, in writing, within10 days from the date of this Order, what steps the Respondent hastaken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL bargain, upon request, With International Moldersand Allied Workers Union, AFL-CIO, as the exclusive repre-sentative of all our employees in the appropriate unit with re-spect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement. Theappropriate unit is :All production and maintenance employees in our Chicago,Illinois, plant, exclusive of all office clerical and plant cleri-cal employees, guards, professional and technical employees,and all supervisors as defined in the Act.'VVEWILL offer to reinstate employees George Chandler andJohn Spraggins, Jr., to their jobs on the day shifts and ForeeAmos and Albert Humphreys to their jobs on the night shiftwhere they were prior to on or about July 26, 1963, if we havenot already so reinstated or offered to, reinstate such employees. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole employees Foree Amos and AlbertHumphreys for any loss of earnings they may have suffered byreason of their transfer to the day shift on or about July 26,1963, until retransferred to the night shift or offered retransferto the night shift.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their rights to engage in or to refrain fromengaging in union activities by coercively interrogating themconcerning their union activities, promising them benefits to dis-courage union activity, threatening to cancel benefits to discour-age union activity, transferring them from one shift to anotherfor the purpose of discouraging their union membership or ac-tivity, or in any other manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, to,form labor organizations, to join or assist International Moldersand Allied Workers Union, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, except to theextent that such right may be affected by an agreement requir-ing membership in a labor organization as a condition of employ-ment as authorized in Section 8(a) (3) of the Act, as amended.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3),of the Act, as amended.INTERSTATE SMELTING AND REFINING CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 176 West Adams Street, Chicago, Illinois, Telephone No. Cen-tral 6-9660, if they have any question concerning this notice or com-pliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Sec. 151,et seq.,herein called the Act. INTERSTATE SMELTING AND REFINING CO.225This case, heard before Trial Examiner George L. Powell at Chicago, Illinois,on November 18 through 22, 1963, pursuant to a charge filed August 12, 1963, anda complaint issued September 30, 1963, presents three issues:Whether Respondentinterrogated its employees concerning their union membership, activities, anddesires;whether Respondent discriminatorily transferred employees to workshiftsbecause of their union activities; and whether Respondent refused to bargain ingood faith with a majority representative of its employees in violation of Section8(a)(1), (3), and (5) of the Act, respectively.The Respondent, on October 9,1963, denied essential allegations of the complaint in its answer.Respondentadmitted questioning employees with respect to the validity of the signatures onthe authorization cards and the knowledge of what the employee was signing;admitted the transfer of employees to work shifts contending that such transferswere motivated by manufacturing and economic requirements only; admitted thatitrefused to bargain with the Charging Party but denied that the Union in factdid represent a majority of the employees by virtue of the authorization cards.At the hearing, each party including the Charging Party, was afforded full op-portunity to call, examine, and cross-examine witnesses, to introduce relevant andmaterial evidence, to present oral argument, and, if desired, to file briefs.At thehearing the General Counsel, the Respondent, and the Charging Party were repre-sented by counsel.Upon the entire record in the case, including my observation of the witnesses, andafter due consideration of the briefs filed by General Counsel and Respondent,on January 8, 1964, I make the following:FINDINGS OF FACT 11.THE BUSINESS OF THE RESPONDENTInterstate Smelting and Refining Co., herein called Respondent, a Delawarecorporation,maintains a plant and place of business in Chicago, Illinois, where itisengaged in the manufacture of metal ingots.During the past calendar yearRespondent, in the course and conduct of its business operations, sold and shippedgoods valuedin excessof $1,000,000 from its Chicago, Illinois, plant directly toStates of the United States other than the State of Illinois.During the sameperiod it received goods and materials valued in excess of $500,000, which goodsand materials were shipped directly to its plant in Chicago, Illinois, from Statesother than the State of Illinois.The Respondent admits and I find that, at alltimesmaterial herein, it has been engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalMolders and Allied Workers Union, AFL-CIO, herein called Charg-ing Party, is an organization of employees created for the purpose of representingemployees with employers regarding collective bargaining for wages, hours, andworking conditions.It has engaged in collective bargaining for employees in theChicago, Illinois, area and has signed collective-bargaining contracts. It has aconstitution and bylaws which provide for its internal management and whichstates as one of its purposes that it is to "unite into one labor organization allworkers eligible for membership, regardless of religion, race, creed, color, nationalorigin, age or sex to secure improved wages, hours, working conditions and othereconomic advantages for our members through collective bargaining112Ifind, on the basis of the above facts, that the Charging Party is, and at all timesmaterial herein has been, a labor organization within the meaning of Section 2(5)of the Act.1 The following corrections are made in the record: Page 47, lines 9, 15, and 16 andpage 48, line 16, change "Levenberg" to "Liggett" ; page 49, line 6, change "Gundell" to"Reissman"; and page 191, line 19, change "4-H" to "4-Dl".2 These facts are taken from the uncontradicted and credited testimony of James Spears,assistant business agent of Charging Party, together with General Counsel's exhibitsoffered in evidence such as exhibit No. 16.Evidence on this point was adduced becauseRespondent's answer denied knowledge of the facts.760--577-65-vol.148-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe Union Organizing CampaignUnion activity by the employees began at the plant of the Respondent the firstweek in July 1963,3 with discussions of union benefits led principally by employeesGeorge Chandler and John (Jr.) Spraggins.As the Respondent had three shifts,Chandler talked to the employees on the first shift, Junior Spraggins talked to theemployees on the swing shift, and Force Amos talked to those on the night shift.As the employes appeared to desire union representation, Chandler, on July 15,talkedwith James Spears, assistant business agent of the Charging Party, andreceived union authorization cards from Spears on that date.Three days lateron July 18 Spears met at Chandler's home with employees Emmitt Moore, JamesRogers, and Chandler.On that date the three employees signed cards authorizingtheUnion to represent them for purposes of collective bargaining.4As of Monday, July 22, the Charging Party had 13 authorization cards fromemployees and on Tuesday, July 23, it had 14 cards.As the parties stipulatedthat the maximum number of employees in the production and maintenance unitwould be 26 employees,it isnoted that on July 23 the Charging Party had authoriza-tion cards from a majority of employees in the unit. Further, by July 27 theUnion had a total of 16 authorization cards and these are all of the cards that areinvolved in this proceeding.However, as the Charging Party had 14 authorization cards on July 23, its at-torney wrote a letter to Respondent on July 24, which letter was admittedly receivedon July 25, stating that the Charging Party represented a majority of the Respond-ent's production and maintenance employees and that the Charging Party desiredameeting for the purposes of collective bargaining.This letter also offered toprove the majority status of the Union.Respondent did not reply to the letterbut mailed it to its attorney on the date of its receipt.No response was made tothe letter by the attorney.Hearing nothing from Respondent regarding its demand of July 24, 1963, theCharging Party by George Chandler, James Spears, and its attorney, Robert Sugar-man, visited the plant on the morning of July 29 and met with Fred Rothschild.At this meeting Rothschild was informed that the cards established the fact thatthe Charging Party represented a majority of the employees, and Rothschild admitsthat he was offered the cards and was asked to certify or verify the signatures.Herefused to take the cards saying that he would not verify anything, and, accordingto the credited testimony of both Spears and Chandler, Rothschild stated that hehad no doubts as to the authenticity of the cards but thought that there would prob-ably be an election as had been allowed previously.5Sugarman told Rothschild thatan election was not necessary inasmuch as the Charging Party already represented amajority of the employees and was entitled to recognition and bargaining and theywere prepared to bargain.Rothschild refused.This ended the meeting.Sugarman and Spears returned to Sugarman's office immediately following themeeting with Rothschild and theymailedRothschild the 16 cards on the same dateof July 29 in order that he could check the signatures.Rothschild received theletter,with the cards, on July 30 and on the same date mailed the cards to hisattorney.At no time did the Respondent check the cards against employee signa-tures it had in its possession.Within a day or so Rothschild went on a vacationwhich lasted until August 20, 1963.a All dates are 1963 unless otherwise noted{ These 3 by 5 cards entitled "Authorization for Representation," in large capital letters,had the following matter printed immediately before a line for a signature and date: "Ihereby authorize the International Molders and Allied Workers Union, AFL-CIO to rep-resent me and in my behalf, to negotiate all agreements or contracts in regard to wages,hours and working conditions."Following this was a line for a witness signature andthree other lines for address, employ ei's name, etc.5When asked at the trial for his reasons in refusing to recognize the Union as themajority representative of the employees, Rothschild testified, among other reasons, thatthere were other men in the plant who refused to sign the cardsAs there was a maxi-mum of 26 employees and as there were 16 authorization cards as of this time, he repliedto a question, "There is only 5 or 6 or 8 left. So, it is pretty obvious which way it goes.The other reason why I objected to unions, this particular union, in general, is the factwe have had a union situation once before and we were always allowed to have an elec-tion at that particular time." INTERSTATE SMELTING AND REFINING CO.227In the latter part of July, but after receipt of the cards on July 30, Rothschildadmitted questioning employee Gus Smith about how he felt about the Union andwhether he signed a union card.He also asked employee J. C. Johnson aboutunion authorization cards and he also asked employee Hamilton whether he hadsigned a card.68(a)(1) EvidenceIn the week before the July 24 letter, Rothschild approached Chandler,7 the con-tactman for the Charging Party, on July 19 telling him that he had heard thatChandler was engaged in organizational activity but that he, Rothschild, wouldrun his place as he saw fit and no outsider would come in and run it. He askedChandler to explain why he was so angry that he had to seek union representation .8Rothschild talked to employee Douglas before July 25 9 about the union activityin the plant and attempted to get from him the names of employees engaged in theactivity.Employee Force Amos credibly testified that on July 27 or 28 Rothschild ap-proached him and asked to speak to him. Rothschild wanted to know the differ-ence between the pay he received for a week for working on the day shift and whathe would earn if he worked on the night shift.Amos told him between $25 and$30.Rothschild then told him that it was his intention to give a raise but that hecould not do it until he found out what was going to happen after this unionorganization.Rothschild told him that he thought Amos was 100 percent withChandler but wished Amos "would take it under consideration."Rothschild offeredto see about a credit union for Amos.Also around July 27 or 28 Rothschild asked employee Harvey George whetherhe had signeda unioncard.Additionally, Rothschild admitted having a conversa-tion in the latter part of July with both Albert Humphreys and his brother ChailHumphreys aboutunioncards.He told Al Humphreys that if the Union came inhe would need fewer men and Humphreys might be laid off.The day after receipt of the letter requesting bargaining, on July 26, Chandlerand John Spraggins were transferred from the day shift to the night shift.Al-though this is referredto later onunder the heading entitled "The 8 (a) (3) Evidence,"it isnoted at this place because at the time of notification of the transfer Rothschildinformed each of them that he knew of their individual participation in the orga-nizing activities in the Union.Chandler credibly testified, in addition, that Rothschildsaid the Union the employees wanted was no good and that he would help theemployees get a union if they wanted one.Rothschild does not admit making thisstatement, but in his initial testimony one of the reasons he gave for refusing recog-nition to the Union was that in a plant of the size of Respondent's "I think the menare much better off without a union, that is not representative of our particular typeof business."And he added that the Charging Party was "definitely not"representative.During the conversation with Chandler on July 26, Rothschild, in addition toexpressing his surprise at Chandler's unionactivity inasmuch as Rothschild had justpaid some $150 in attorney fees for him, indicated that he, Rothschild, would makequite a few changes at the plant.Chandler testified that Rothschild told him, "Youfellows goofed up things.And I asked him, `What was that.'And he said, `Iwas planning on giving a raise today.'And I said, `Why all of a sudden you wantto give a raise.' I said, `Before we had to demand a raise, almost begging for it.'And he said, `But now I cannot give a raise."'Also in late July, Rothschild asked Lenora Spraggins about the Union.Accord-ing to Spraggins, "I told him I didn't know nothing about it. So, he shook his headand walked away."O At first Rothschild as a witness denied asking this question of Hamilton but changedhis testimony when confronted with his prior affidavitHis testimony as to the Smithand Johnson questioning was likewise inconsistent and evasive.7 According to Chandler's credited testimony.s Respondent apparently believed that Chandler engaged in organizing Respondentthrough anger at Respondent9Rothschild admitted receiving word of union activity in the plant from Douglas priorto July 26 and as formal notice was received by letter on July 25 I find the knowledgewas acquired before July 25. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusions as to 8(a)( I) ViolationsThe following activities enumerated and discussed above were violative, of8(a) (1) because they interfered with and some even coerced and restrained theemployees in exercising their rights to join a labor organization under Section 7 ofthe Act: 10(1)The interrogation of John Douglas by Rothschild in July and the attempt to.get from him the names of employees engaged in union activity.(2)Rothschild's interrogation of Chandler on July 19 telling him he had heardthat Chandler was engaged in union activity and that he would run his place ashe saw fit and did not need a union to run it.(3)Rothschild's conversationswith Spraggins and Chandler on July 26 inwhich he told them he knew of their union activity evidenced surveillance of theirunion activity. In addition when he interrogated Spraggins as to how he felt aboutthe Union and told Chandler and Spraggins that a lot of changes in the plant wouldbe made, and told Chandler that if it were not for the Union the employees wouldhave received a raise and that the Union was no good and he would get a union forChandler, not only interfered with these employees but coerced and restrained them.(4) By interrogating Gus Smith, J. C. Johnson, Lueturner Hamilton, HarveyGeorge, Al Humphreys, Chail Humphreys, and Lenora Spraggins in late July,Rothschild interfered with his employees' union activities.(5) By offering to see about a credit union for Force Amos, and telling Amos,that because of the Union he could not give a raise to the employees, and that heknew of Amos' union activities, Rothschild, around July 27 or 28, in effect promiseda benefit to his employees if they would quit the Union and thus restrained them.(6)Finally, by questioning Al Humphreys in late July as to why he signed aunion card and telling Humphreys that if the Union came in Respondent wouldneed fewer men and Humphreys might be laid off, Rothschild threatened his em-ployees with discharge if they brought in a union, and thus restrained them.The 8(a) (3) EvidenceAs noted above, on July 26, the day after receipt of the letter from the ChargingParty, Respondent transferred employees George Chandler and John Spraggins fromthe day shift to the night shift and transferred employees Foree Amos and AlbertHumphreys from the night shift to their place on the day shift.Neither Chandlernor Spraggins had requested the shift transfer to the night shift.Chandler hadbeen on the day shift during his entire 9 years' service with the Respondent. Spragginshad been on the day shift for almost 1 year prior to the July 26 transfer.Both Chandler and Spraggins testified to their conversations with Rothschild onbeing notified of their transfers and they testified that they were told that they werebeing transferred and not that they were asked if they wanted to be transferred. Eachtestifying that Rothschild informed him that he knew of the employees' participationin the organizing activity in the plant.Chandler credibly testified that after he hadbeen told of his transfer that he told Rothschild that there were approximately 10fellows having less seniority than he and wanted to know why he was being pickedon.Rothschild then told Chandler ". . . that 4 different fellows had come to himand told him me and John Spraggins was trying to get a union in here.and hetoldme it was no good and he said that he would help us to get a union if wewanted one."Rothschild told Chandler that he was surprised at him and that hewould make "quite a few changes-as a matter of fact, `I made one change already."'This was when, as noted above, Rothschild told him he was surprised, apparently athis union activities, because Rothschild had just paid $150 in attorney's fees forhim.iiAlso on July 26, Rothschild, according to the credited testimony of John10 The pertinent parts of the Act read as follows:SEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfromany or all such activities except to the extent that such right may be affected'by an agreement requiring membership in a labor organization as a condition of em-ployment as authorized in Section 8(a) (3).SEC. 8. (a) It shall be an unfair labor practicefor an employer-(1) to interferewith,restrain,or coerceemployees in the exercise of-the-rights guaranteed in Section 7 ;rrss11What these fees were for is irrelevant to this proceeding. INTERSTATE SMELTING AND REFINING CO.229Spraggins, told Spraggins, "You got a union in here, how do you feel about it-4 fellows told me that you and George [Chandler] is pushing the Union." Lateron the same day, John Spraggins was told by Rothschild that he was being trans-ferred to the night shift. Spraggins' credited testimony on this point-is as follows:Approximately, maybe a half or [sic] hour, he came back and told me, "Jr.,you are going on nights.You come in Sunday nights with Doyle,"And Isaid "Okay" at first and then I asked him why all the sudden change.Andhe said it was going to be a lot of changes, "You are not the only one.You willhave company."And then he asked me if I needed any time. He would giveme 3 or 4 days to get ready for nights.' And I told him I didn't need anytime, I would work anywhere, it didn't make any difference.This is the first time that Rothschild had ever spoken to Spraggins about a transferto a night shift.There is credible testimony that the night-shift work is the hardest work at theplant, requiring strength and back work that is physically tiring.There are onlyfive night-shift employees.Their hours of work are longer than those on any ofthe other two shifts and this added hours of work accounts for the fact that theyreceive a greater weekly wage.When Chandler and John Spraggins were transferred to the night shift, it wasnecessary to transfer two night-shift employees to the day shift.The two employeesso transferred were Al Humphreys and Foree Amos.Rothschild gave seven reasons for making the shift changes on July 26. Thesereasons together with the facts are listed as follows: (1) Doyle Lane asked for helpon the night shift as Chail Humphreys, a night-shift employee, was not too strongat the time.However, Chail Humphreys was not transferred to the day shift onJuly 26; (2) Doyle Lane asked for more "meat" or muscle on the night shift.George Chandler, 5 feet 10 inches tall and weighing 150 pounds, was transferredto the night shift and Foree Amos, an apparently powerful man, 6 feet tall, weigh-ing about 223 pounds, was transferred to the day shift.Additionally Rothschildadmitted that Chandler did not like to engage in physical labor.The man whomRothschild characterized as the strongest man in the plant is Harvey George whois6 feet tall, weighing 200 pounds, but he was not transferred to the night shift;(3) John Spraggins owed money and he could use the extra money he would earnon the night shift.However, John Spraggins had borrowed money heavily in AprilorMay at which time he was not transferred.Also he had a substantial debtowing to various companies in December 1962 and March 1963 but was not trans-ferred.Respondent's counsel stated that Spraggins was in financial difficulties forextended periods of time.The employee having the highest number of garnish-ments with Respondent is Charles Sanders but he was not transferred to a greaterpaying job; (4) Rothschild thought he was doing Chandler a favor by transferringhim because he knew that Chandler needed the money.No evidence was adducedon this other than the generally known fact that people do need money; (5) other'employees have had shift transfers. In this respect both Harvey George and EmmittMoore have had shift transfers.However, Moore testified that he had had no shifttransfer in 2 years and George's testimony is that he has had shift transfers at regu-lar intervals but none to the night shift and the reason for his shift transfers wasbecause his job of relining furnaces, when the need arises, causes him to performon a shift other than his normal shift; (6) Foree Amos was transferred from nightto day shift as he wanted to learn more.Amos denied requesting a transfer to the,day shift but testified that at the time when Rothschild told him of the transfer,Rothschild told him he thought Amos could learn quite a bit working with the fur-nace men on the day shift; and (7) Al Humphreys had requested the transfer tothe day shift for personal reasons.This is true but the request was made when hewas first hired months before the transfer, and he had asked the chemists in thelast 6 months about a transfer.Conclusions as to the 8(a)(3)On the day following receipt of the Union's first demand for bargaining, the Re-spondent transferred two most active and knownunionadherents from the dayshift to the night shift where the hours are longer, the work is harder, but theweekly pay is better due to the longer hours worked.Neither had requested thetransfer; one had always been on the day shift for his 9 years of employment, wasslight of build, and disliked hard physical labor, yet Respondent said he was chosenbecause the night shift needed "meat" or more muscle. It is noted further that theone that came from the night shift was physically better equipped to provide the 230DECISIONS OF NATIONAL LABOR RELATIONS BOARD"meat."This is incredible.Likewise the other reasons detailed above, when viewedwith the facts, become incredible and I find these reasons to be pretexts to the truereason that Chandler and John Spraggins were transferred to the night shift in orderto discourage their union activities.Rothschild's conversations with them aboutthe Charging Party, his threatening changes and showing his animus to the Charg-ing Party took place just before he told them of their shift changes. In view ofthe Respondent's knowledge of the union activity of Chandler and John Spraggins,the acknowledged animus to the Charging Party, the threats of changes and otherindependent violations of Section 8(a)(1) as found above, the fact that the nightshift was more difficult (as well as being the night shift), and the lack of crediblenondiscriminatory reasons for the shifts, I find the shift transfers of Chandler andJohn Spraggins was discriminatory and was made to discourage membership in theCharging Party and hence was violative of Section 8(a)(3) of the Act.As dis-crimination in the hire and tenure of employment and conditions of employmentcoerces and restrains employees in exercising their rights under Section 7 of theAct, this also violates Section 8(a)(1) of the Act.I further find that when Respondent made room on the limited night shift forChandler and John Spraggins by moving Amos and Al Humphreys to the day shift,the latter two were discriminated against in violation of Section 8(a)(3) and (1) oftheAct as a consequence of the transfer of Chandler and Spraggins. In otherwords it made no difference who Respondent selected to move from the night shiftto the day shift.Accordingly, it is unnecessary to go into the charges and claimshaving to do with the selection of Al Humphreys and Force Amos for the day shiftas the Act was violated in any event.Authorization Cards-Facts and ConclusionsAs noted earlier, the union authorization cards specifically authorized the Charg-ing Party to represent the signed employee and to bargain collectively for him andon his behalf.The witnesses were sequestered at the hearing and thereby did not hear thetestimony given by each other.Respondent called many of the employees totestify with respect to their cards.12Respondent did not contest the authorization cards for the following seven em-ployees and the evidence brought up at the trial cast no doubt on the fact that thesecards are proper authorizations for representation held by the Charging Party:F,mmitt Moore, Jr., Martin Sanders, John Spraggins, Lenora Spraggins, Joe Jack-son, Chail Humphreys,andGeorge Chandler.As to the remaining 9 of the 16 authorization cards, Respondent raised certainbelated defenses: As to Felix Burdge, that he was a retired employee.As will bedetailed later, he is a regular part-time employee and should be included in theunit.He signed his card on July 27 and Sugarman had it when Rothschild wasmet on July 29; as to Gus Smith,that he cannot write.There is no probativeevidence that Smith could not sign his name and Smith,himself,testified that hiswife read it to him and he signed the authorization card.The signed card wasgiven to Chandler on July 19.Additionally, the Respondent vouched for theauthenticity of the signature of Smith on the Company's group insurance card andthat is the same signature as on the union authorization card.This is a goodauthorization card.As to Lueturner Hamilton, the signature was printed on his authorization card.Hamilton testified that he did print his signature and that it was his signature.Chan-dler did not talk to him about the card when he gave it to Hamilton.Hamiltonsigned it on the date he got it (July 15) and put it in Chandler's coat pocket.Healso testified to a threat, i.e., he was told by Chandler that if the Union won theelection and he had not signed a card he would be fired.This threat is,denied byChandler.The denial is credited under all the circumstances including the factthat Hamilton was one of the very first to sign a card and at this time with Chandlerjustbeginning the organizational campaign following previous discussions withemployees it is reasonable that he would have been giving the cards to employeeswho had expressed an interest in being represented by this union.Further, evenassumingthe contrary, there is no evidence in the record that such a statementwas made prior to the signing of the card.Hamilton also had told Respondentwhen interrogated in July that he had signed a card.This is a good authorizationcard.As to Charles Sanders, Maxie Price, and Harvey George, the cards although32 Respondent sought a ruling from the Trial Examiner that the witnesses were hostile.Ruling was reserved until found necessary.It was never made. INTERSTATE SMELTING AND REFINING CO.231signed were incomplete in that certain spaces on the cards were not filled in.Thesecards were all signed between July 18 and 20.As the authorization for the Unionbecame effective with the employees' signatures, these cards are all good.As toAl Humphreys, James Rogers, and Foree Amos, only the signature of the witnesswas questioned and not that of the employee authorizing the Union.As there isno question as to their signatures and that the cards were signed on July 18 thesecards are all established as true authorization cards.13I find that all 16 authoriza-tion cards are good. I earlier found 13 of these were signed on or before July 22;14 by July 23; and all 16 by July 27. Assuming for the moment that the unitwas the maximum of 26, the Charging Party had majority representation in clearand unequivocal authorization cards on July 23, the day before it wrote Respond-ent requesting bargaining.14The UnitThe parties stipulated at the hearing that Max Gundell, Max Reissman, RobertLevenberg, and Jerry Wachdorf were not to be included in the unit because theywere admitted supervisors.There is an issue, however, with respect to whether or not Doyle Lane, Lee Liggett,and Enoch Spiller were supervisors.Rothschild testified that none of them couldhire, fire, or discipline employees.As to these three individuals, Lane was incharge of the four other employees working on the night shift telling them whento charge the furnace, press copper, unload trucks, and what extra work, if any,the employees had to do-jobs that employees would not performunlessdirected todo so.He would also tell the employees when they were to quit work and hehad granted time off for sick leave.Finally, he, as well as Lee Liggett, is listedas the one to call in case of an emergency at the plant; this list being posted nearthe employees' timeclock.I find from this that Doyle Lane is a supervisor underthe Act.15As to Lee Liggett, Chandler testified that although Rothschild woulddo the hiring of an employee he would first check and discuss whether or notthe man should be hired with Liggett to get his approval.Credited evidence estab-lishes that when John Spraggins was rehired in August 1962, Rothschild told himthat Liggett was the top man or foreman on the day shift and that he should seeLiggett if he wanted to know something.Also, Rothschild had told the employeesshortly after his father had died in 1955 or 1956 that Lee Liggett "was the fore-man, that he was in charge."Harvey George credibly testified that some 2 monthsbefore the hearing that Lee Liggett had moved him from the middle shift to theday shift.And that about 2 or more years ago Rothschild had offered him a jobas foreman which he turned down.He was told by Lee Liggett shortly thereafterthat Liggett was the foreman.Al Humphreys likewise testified that Lee Liggetttransferred him to take his brother's place on another shift. John Spragginstestified that if he wanted time off while on the day shift he would ask Rothschildwho would refer him to Liggett for his approval before taking off.Rothschildadmitted that Liggett ". . . sees to it that the molds are heated, he sees to itthat the men, there is a proper amount of men up there when we start slag skimmingoff, it is referred to in the trade, which is done twice a day to each furnace."Rothschild, under cross-examination, admitted that "Lee Liggett carries out manage-ment orders in the plant.He is in charge of both furnaces and any kind of main-tenance detailing of men."His rate of pay is 30 cents an hour more than that ofany otheremployee.12 Chandler had given Amos three cards.Amos kept one and gave one to each of theHumphreys brothers.A day or so earlier, he had told Al and Cliail Humphreys thatChandler would have cards for them to sign to organizea union andthey knew what thecards were forAll three cards were signed in Al Humphreys' car and they agreed towitness each other's signature14Respondent contended that (1) some employees were told before theysignedthe cardsthat the Charging Party practically had a majority already signed up, and (2) some weretold there would be an election.As to (1), the cases are too numerous to mention thatthis does not invalidate authorization cards.As to (2), the record does not substantiatethis allegation by credited probative evidenceOne employee thought there would be anelection but the thoughts or afterthoughts of an employee as to why hesigned such aclearauthorization card as in this case cannot negate his action in signing the authori-zation card.It is likewise well established that this finding need no statement ofauthority.is It is alsonoted that Rothschilddefended his shifttransfer of Chandlerand JohnSpragginson the ground that Doyle Lane needed more "meat" 232DECISIONSOF NATIONALLABOR RELATIONS BOARDI find from this that Lee Liggett effectively recommends hires, assigns work toemployees, and makes transfers of employees from job to job on his own respon-sibility and initiative.He has authority, as admitted by Rothschild, and based onthe above he is a supervisor as defined under the Act.Also on cross-examination Rothschild admitted that Lee Liggett had more au-thority than Enoch Spiller.Spilleris incharge of the middle shift or the secondday shift.Rothschild and the Respondent's president, Max Gundell, both informSpiller of the work to be done on his shift and Spiller assigns this work to hismen and directs them in its performance. Spiller's instructions are followed.Hisshift starts at 9:30 a.m. and works until about 7 p.m. until relieved by the night shift,which in turn works until 7 the following morning when it is relieved by the firstshift around 7:30.There are four men on Enoch Spiller's shift and at the endof a working day Spiller would tell them when to go home.Unlike other businesses,employees in Respondent's plant would not be able to leave at a certain fixed hourdue to the fact that they would be charging or tending furnaces. Spiller and hismen are the only shift working on Sundays.These facts establish the fact thatEnoch Spiller is a supervisor under the Act.Accordingly Lee Liggett, Enoch Spiller, and Doyle Lane should not have beenincluded in the above-mentioned maximum unit of 26 employees.Two More Unit ProblemsRobert Liggett and Felix Burdge were also included in the maximum unit of 26employees.Robert Liggett was not working nor on the payroll in July when the above bar-gaining demands were made.He had been severely injured in an automobile acci-dent and had not worked for Respondent for about 11h years, before July 1963.zation and life insurance plans during the time he was not working, no testimonywas presented on this issue.His first paycheck in 1963 was for the week endingAugust 21. I find he should not be included in the unit as of July.Felix Burdge, although a retired employee, had an arrangement with Respondentto permit him to work to the extent of $1,200 per year.He had worked, had anexpectancy of continued regular part-time employment, Rothschild had admittedthat he considered him to be a part-time employee, and he had worked for the weekending July 24.Accordingly he has a community of interest with the other em-ployees in the unit, has the assurance of regular part-time employment, and there-fore has a right to help choose the labor organization to represent him.Accord-ingly, I will continue to include him in the unit.My final conclusion as to the scope of the unit is that the maximum unit of26 agreed upon by the parties has been reduced to 22 employees by the removal ofLee Liggett, Enoch Spiller, Doyle Lane, and Robert Liggett.Recapitulation and Further ChronologyBefore taking up the 8(a)(5) allegations in the complaint I wish to briefly bringthe above events into focus in order to further carry out a chronology of the case.In summary, union activity by the employees began in the plant of Respondent thefirst week of July 1963 under the leadership of George Chandler and John Spraggins.Out of the unit found of 22 employees or even out of the largest possible unit of26 employees, the Charging Party represented a majority by having authorizationcards from 14 employees on July 23. It wrote a letter to Respondent on July 24stating itsmajority and requesting bargaining which letter was received July 25.The next day on July 26, George Chandler and John Spraggins were transferredfrom the day shift to the night shift and Al Humphreys and Foree Amos weremoved to make way for them from the night shift to the day shift. Then the 15thand 16th authorization cards were received by the Charging Party the morning ofJuly 29.Following receipt of the 16th authorization card, Chandler with UnionRepresentative Spears and Attorney Sugarman met with Rothschild, Respondent'svice president, at which time Rothschild was shown and told that these were theauthorization cards which Rothschild was free to verify.Rothschild refused to re-ceive the cards or to verify them but did not contest the authenticity of the signa-tures, and the cards were mailed to Rothschild the same day. Between receipt ofthe cards and the end of the month of July Rothschild discussed the Union and theunion activities with various employees, then went on vacation until August 20. INTERSTATE SMELTING AND REFINING CO.233Then on July 31 the Union received a letter from Respondent'sattorney to theeffect that the attorney handling the matter for Respondent was on vacation and itwould be impossible to meet for bargaining.Following this on August 8, Respond-ent's attorney acknowledged receipt of the Union's letter of July 29 and the authori-zation cards and indicated that a petition would be filed with the National LaborRelations Board.At no time did Respondent register doubt as to the majoritystatus.On August 12 the instant charge was filed. On August 30 George Chandlerand John Spraggins received identical letters from Respondent advising them of apolicy of making night work available to individuals who want increased earnings.The letter also stated that if the employees did not want to continue on the nightshift they should notify the employer who would take it under consideration.Spraggins and Chandler notified the Charging Party of the letter.On August 27Respondent filed a petition for a Board election.On September 3 the ChargingParty wrote Respondent requesting retransfers for Spraggins and Chandler and re-quested collective bargaining.Four days later on September 7, Respondent's attor-ney informed the Union there would be no bargaining until there was certificationof the Charging Party.October 10, after issuance of the complaint in this case,Respondent withdrew its election petition and the withdrawal was approved byRegional Director on October 17.Finally on November 11, John Spraggins wastransferred from the night shift to the day shift after an interview with Re-spondent'sattorney covering Spraggins'union activity and distaste for night-shiftemploymentConclusions as to the Refusal To Bargain Allegations of the ComplaintAs noted from the above findings of fact, the Charging Party had 14 authoriza-tion cards on July 23 when a total of 12 employees would have been a majority inthe appropriate unit,and it had 16 authorization cards on July 29 when the meet-ing between the agent of the Charging Party and the Respondent took place.Underthe laws of this Nation it is the duty of employers to meet and bargain with theirmajority representative over wages,hours,and terms and conditions of employment.The problem arises in these cases,as it did in this case,as to the proper method ofselecting the majority representative.I believe the law is clear that upon being con-fronted with a demand by a labor organization that his employees have requestedit to represent them in collective bargaining,the employer can immediately,and, ingood faith,call for an election to be performed by the National Labor RelationsBoard.The Board's proven excellent election procedures are more than adequateto resolve the question concerning representation.However, the cases involvingmatters of this sort clearly point to the conclusion that an employer's actions follow-ing his request for an election must be consistent with his request that the em-ployees get a free election.In other words,if an employer engages in unfair laborpractices just after requesting a Board election,this is certainly evidence that theemployer is seeking an election for the purpose of stalling for time in order to dis-sipate the voting strength of the union involved.This evidences a lack of good-faith doubt of majority in seeking the election.It is unreasonable to engage inconduct calculated to cause a defection in a union which doesnotrepresent amajority of the employees,so such conduct tends to show the employer really hasno doubts as to majority.The language of the Board on this point is illustrated inJoy Silk Mills, Inc., 85NLRB 1263,wherein the Board stated:We have previously held that an employer may in good faith insist on a Boardelection as proof of the Union'smajority,but that it unlawfully refuses tobargain if its insistence on such an election is motivated,not by any bona fidedoubt as to the Union'smajority,but rather by a rejection of the collective-bargaining principle or by a desire to undermine the UnionIn cases of thistype, the question of whether an employer is acting in good faith at the timeof the refusal is, of course,one which of necessity must be determined in thelight of all relevant facts in the case, including any unlawful conduct of theemployer, the consequence of events, and the time lapse between the refusaland the unlawful conduct.The actions of Respondent in the instant case do not show good faith in recog-nizing and dealing with the representative selected by a majority of its employees- 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor example neither Respondent nor its attorney ever made a response to theUnion's letter to itdated July 24,16 1963. In reply to the oral demand for bargain-ing andfor a card check made on July 29, the Respondent refused to accept theauthorization cards stating that it did not verify nor certify card signatures.Thatisall very well but an employermustbargainwith its employees' representatives.It admitted that it had no doubt that the cards were authentic, but concluded thattherewould probably have to bean election.Evidence of good-faith doubt ofmajority on the part of the employer would be a timely filing of a petition for an,election,and not a mere statement that there would probably have to be an election.Again, the employer refused to make a check of the cardsagainstemployees'signa-tures in his possessionupon receipt of the 16 authorization cards on July 29, nor diditnotify the Union of any good-faith doubt of majority status or appropriate unitor any other matter. Instead of responding to this demand, Respondent's vicepresident,who apparently handled the labor relation matters, left the matters inthe hands of its attorneys and went on vacation for some 20 days.17 Some 4 weeksafter the oral demand of July 29 the Respondent filed a petition for an election, andthiswas 2 weeks after the chargein this casewas filed.But let us examine Re-spondent's conduct in the interim period.The Employer, on the day following receipt of the bargaining demand letter fromthe Union, transferred two of the most active union adherents from the day to thenight shift.As convincing evidence shows that the Employer knew of the unionactivities of these employees prior to the letter of July 24 and as there wasno satis-factory reason given for the transfer I found above that the transfer was made inorder to discourageunionactivity.Accordinglythis actionwas found to be dis-crimination against theemployeesin violationof Section 8(a)(3) of the Act.In addition to the discriminatory transfers, the employer engaged in illegal inter-rogation of employees as detailed above, shortly after receipt of the July 24 letterdemandingbargaining.This interrogation of employees and the discriminationpracticed against them with respect to the hire and tenure of employment is notconsonantwith a good-faith desire to further lawful collective bargainingnor is itconsonant with a good-faith desire to have an election so that the employees canfreely and under laboratory conditions choose their collective-bargaining agent.Rothschild testified as to four reasons why it refused to recognize the ChargingParty upon receipt of the July 24 letter and when confronted on July 29. (1) Hedid not like the way the Charging Party secured the union-authorization cards claim-ing, in effect, that fair play was not followed.This lacks the necessary record sup-port to sustain it as noted earlier.Furthermore, the proper way to correct absenceof fair play would be to go to a Board-conducted election with proper statementstending to enlighten the employees rather than in itself interfering with their rights.Two wrongs have never made a right. (2) The employer did not recognize themajority status of the Union inasmuch as other men in the plant were against theUnion.There is no merit to this as the employer is obligated to recognize a majorityof the employees. Sixteen employees authorizing the Union out of the original totalunit of 26was anobvious majority. (3) Respondent believed thata plant its sizewould be better off witha unionthat was more representative of its particular typeof business than the Charging Party.Thereisno meritto this.The type of uniondesired by the employees is solely their prerogative, the selection of which is freefrom interference by the employer. (4) Respondent had the right to have anelection.There would be merit to this if the employer had not punched so manyholes in it with the actions it took between the time it refused to recognize theCharging Party and when it told the Charging Party of its desire to go to an election.Accordingly, under all the facts in the case, I find Respondent had no reasonabledoubt as to the unit nor as to the majority status of the Charging Party and that itrefused to bargain in good faith in violation of Section 8(a)(5) of the Act fromJuly 25, 1963, and thereafter.16The failure to challenge majority when bargaining is requested rebuts good-faithdoubt.N.L.R.B. v Philamon Laboratories, Inc,298 F. 2d 176, 180 (C.A.2) ; N.L.R.B. v.American Aggregate Company, Inc., et al,305 F. 2d 559, 561-562 (C.A 5) (to com-pletely ignore requests is refusal in the rankest and rawest form) ;N.L R B. v VaporBlast Mfg.,287 F. 2d 402, 405 (C.A.7) ; N L.R B. v. Lively Service Company,290 F 2d205, 208 (CA. 10).17A factor for the Board to considerin examininggood-faith doubt of majority by anemployer is the lack of an expression of good-faith doubt.(Tinley Park Dairy Companyd/b/a CountryLane Food Store,142 NLRB 683 ) INTERSTATE SMELTING "AND REFINING' CO.235IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (3), and (5) of the Act, I shall recommend below that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Respondent's violations of the Act not only were widespread but in affecting theterms and conditions of employment of his employees they go to the very heart oftheAct.18Under these circumstances the commission of further violations mayreasonably be anticipated,and Ishall therefore recommend a broad cease-and-desistorder.Affirmatively I shall order Respondent to bargain with the International Moldersand Allied Workers Union, AFL-CIO, upon-request, and order it to transfer em-ployees George Chandler and John Spraggins back to the day shift, if they have notalready done so.As these transfers to the day shift are made, employees ForeeAmos and Al Humphreys should be returned to their former night-shift positions.This does not preclude any future nondiscriminatory transfers.Under the facts of this case where night-shift employees make more weekly earn-ingsthan day-shift employees, I will require the Respondent to make whole ForeeAmos or Al Humphreys by paying them the differencein earningsbetween whatthey made while on the day shift and what-they would have made had they beenpermitted to remain on the night shift, from July 26, 1963, until so transferred,together with interest thereon at the rate of 6 percentper annum,and that the lossof pay and interest be computed in accordance with the formula and method pre-scribed by the Board in F.W.Woolworth Company,90 NLRB 289, andIsisPlumbing and Heating Co.,138 NLRB 716, to which the parties hereto are ex-pressly referred.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.The Charging Party is a labor organization within the meaning of Section 2(5)of the Act.3.Respondent interfered with, restrained, and coerced employees in the exerciseof the rights guaranteed in Section 7 of the Act and accordingly engaged in an un-fair labor practice within the meaning of Section 8(a) (1) of the Act by:(a) Interrogating John Douglas in July.(b)Telling Chandler on July 19 that he heard that Chandler was engaged inunion activity, and that he would run his place as he saw fit and did not need aunion to run it.(c)Notifying John Spraggins and Chandler on July 26 that he knew of theirunion activity.Interrogating Spraggins as to how he felt about the Union, inform-ing Chandler and Spraggins that a lot of changes would be made, telling Chandlerthat if it were not for the Union the employees would have a raise, and informingChander that the Charging Party was no good and that he would get a good unionfor Chandler.(d) Interrogating Gus Smith in late July about the union situation in the plant,asking whether Gus signed a union card, interrogating J. C. Johnson, LueturnerHamilton, Harvey George, Al Humphreys, and Lenora Spraggins.(e)On or about July 27 or 28 promising Foree Amos that he would see abouta credit union, telling Amos that he could not give a raise because of the Union,and telling Amos that he knew of his union activity.(f)Also in late July questioning Al Humphreys as to why he signed a unioncard and notifying Humphreys that if the Union came in they would need fewermen and Humphreys might be laid off.4.Respondent discriminated in regard to hire or tenure of employment or anyterm or condition of employment to discourage membership in the Charging Partyand accordingly engaged in an unfair labor practice within the meaning of Sec-tion 8(a)(3) and (1) of the Act by transferring George Chandler and JohnSpraggins from the day shift to the night shift and alternately transferring ForeeAmos and Al Humphreys from the night shift to the day shift on July 26, 1963.5.All production and maintenance employees employed by Respondent at itsChicago, Illinois, plant, exclusive of all office clerical and plant clerical employees,isNL.R B. v. Entwistle Mfg.Co., 120 F. 2d 532(C.A. 4). 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, professional and technical employees,and all supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.6.The Charging Party, International Molders and Allied Workers Union, AFL-CIO, has been at all times since July 24, 1963, and now is, the exclusive repre-sentative of the employees in the aforesaid unit within the meaning of Section 9(a)of the Act.7.Respondent refused to bargain collectively with the representatives of his em-ployees and accordingly engaged in an unfair labor practice within the meaning ofSection 8(a)(5) of the Act after receipt of Charging Party's letter dated July 24,1963.This refusal to bargain in good faith has continued thereafter.The lack ofgood-faith doubt as to the majority status of the Charging Party is established firstby not contesting majority status after receipt of the letter on July 25, or at the con-frontation on July 29, and second by engaging in conduct in violation of Section8 (a) ( I ) and(3) of the Act,as set out above.8.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7)of the Act.[Recommended Order omitted from publication.]Winston Rose and Mary Louise Rose,a partnership d/b/a IdealDonut ShopandLocal 215, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. P25-CA-1764.August 7, 1964DECISION AND ORDEROn January 24, 1964, Trial Examiner George A. Downing issuedhis Decision in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices within the meaning of the Act, and recommending that theycease anddesist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel and the Respondents filed exceptions to the TrialExaminer'sDecision and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record1We find, in agreementwith theTrial Examiner,that the convictionof Hall for seconddegree burglary does not alone impeach his testimony.A felony conviction may be intro-duced in an effort to impeach the testimony of a witness(Crown Corrugated Container,Inc.,123 NLRB318; N.L.R.B. v. Baldwin Locomotive Works,128 F. 2d 39(C.A. 3) ;United States v. Montgomery,126 F.2d 151(C.A. 3) ), but thetestimony of such a wit-ness may still be credited.In agreeing with the Trial Examiner's credibility resolution,.we note, as did the Trial Examiner, that the testimony of'Hall was well corroborated in.significant respects and by the circumstances generally.148 NLRB No. 25.